Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed May 24th, 2022.By the amendment claims 7-14 and 18-21 are pending with claims 22 and 27-28 being canceled.

Allowable Subject Matter
Claims 7-14, and 18-21 are allowable.

Independent claims 7 and 12 are allowable for reciting a sorting area layout, comprising an item collecting area located in a center of the sorting area and logical partitions around the item collecting area. The closest prior art of Berdelle-Hilge (US 7197376), discloses a sorting system with transport vehicles (Abstract), but the item collecting area is not in the center. There is no teaching or suggestion in the prior art that would render the particular configuration recited in the instant invention obvious to a person with ordinary skill in the art before the effective filing date of the invention.

Claims 8-14, and 18-21 are allowable by virtue of their dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                        

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653